On Rehearing
PER CURIAM.
The defendant in this case was convicted of second degree murder and was sentenced to life imprisonment at hard labor without benefit of pardon and parole for 40 years. On November 7, 1984, this Court affirmed the defendant’s conviction and sentence in an opinion limited to a review of the record for errors that are discoverable by a mere inspection of the pleadings. La.C.Cr.P. Art. 920(2). This limited review was the result of the defendant’s failure to file formal assignments of error with the trial court. La.C.Cr.P. Art. 844.
In his application for rehearing the defendant alleges that the assignments of error were filed in the trial court on June 6, 1977, and October 30, 1983. Apparently, these assignments of error were not included in the trial record for forwarding to this Court for appellate review. In light of this finding, it is Ordered that the defendant’s application for rehearing be granted, and the record is returned to the district court for the purpose of affording the Clerk of that court an opportunity to insert the assignments of error into the record. After this is done, the .Clerk shall return the record to this Court.
REHEARING GRANTED.